Exhibit 10.1

 

VOTING AGREEMENT

 

VOTING AGREEMENT (this “Agreement”), dated as of June 3, 2012, among Forestar
Group Inc. (“Forestar”), a Delaware corporation (“Parent”), and the stockholders
of CREDO Petroleum Corporation (the “Company”) signatory hereto (each a
“Stockholder”).

 

WHEREAS, in order to induce Parent and Longhorn Acquisition Inc., a Delaware
corporation, to enter into the Agreement and Plan of Merger, dated as of the
date hereof (as amended from time to time, the “Merger Agreement”), with the
Company, Parent has requested each Stockholder, and each Stockholder has agreed,
to enter into this Agreement with respect to all shares of Company Common Stock
beneficially owned by such Stockholder, whether beneficial ownership is acquired
before, on or after the date of this Agreement (“Shares”).

 

NOW, THEREFORE, the parties hereto agree as follows:

 

ARTICLE 1

 

VOTING AGREEMENT; GRANT OF PROXY

 

Section 1.01                                Voting Agreement.  Each Stockholder
shall, at any meeting of the stockholders of the Company, vote all Shares held
at such time by such Stockholder: (i) for the Merger Agreement, the Merger and
the other transactions contemplated thereby at any meeting of the stockholders
of the Company, and at any adjournment thereof, at which such Merger Agreement
and other related agreements (or any amended version thereof), or such other
actions, are submitted for the consideration and vote of the stockholders of the
Company, (ii) against (A) any Acquisition Proposal and (B) any other corporate
action the consummation of which would prevent or materially delay the
consummation of the transactions contemplated by the Merger Agreement and
(iii) as directed by Parent with respect to any proposal to adjourn any meeting
of the stockholders of the Company at which any of the foregoing matters are
considered; provided that, nothing contained in this Section 1.01 shall restrict
any Stockholder or any affiliate (as defined in Rule 12b-2 under the Exchange
Act) of any Stockholder, if applicable, from taking any action in such
Stockholder’s or such affiliate’s capacity as a director, officer or employee of
the Company or any other Person which is permitted to be taken pursuant to the
Merger Agreement.  The obligations of each Stockholder specified in this
Section 1.01 shall apply whether or not (x) the Board of Directors of the
Company (or any committee thereof) makes an Adverse Recommendation Change, or
(y) the Company breaches any of its representations, warranties, agreements or
covenants set forth in the Merger Agreement.  Each Stockholder shall retain the
right to vote the Shares in such Stockholder’s sole discretion on all matters
other than those set forth above in this Section 1.01, which are at any time and
from time to time presented for a vote to the Company’s stockholders generally.

 

Section 1.02                                Irrevocable Proxy.  Each Stockholder
hereby revokes any and all previous proxies granted with respect to such
Stockholder’s Shares.  By entering into this Agreement, each Stockholder hereby
grants a proxy appointing Parent as such Stockholder’s attorney-in-fact and
proxy, with full power of substitution, for and in such Stockholder’s name, to
vote such Stockholder’s Shares in the manner contemplated by Section 1.01 if and
only if such Stockholder

 

--------------------------------------------------------------------------------


 

(i) fails to vote or (ii) attempts to vote such Shares in a manner inconsistent
with Section 1.01.  Except as set forth below, the proxy granted by each
Stockholder pursuant to this Section 1.02 is irrevocable and is granted in
consideration of Parent entering into this Agreement and the Merger Agreement
and incurring certain related fees and expenses.  Each Stockholder hereby
affirms that the proxy granted in this Section 1.02 is coupled with an interest
and may under no circumstances be revoked.  The proxy contained herein with
respect to the Shares is intended to be irrevocable in accordance with the
provisions of Section 212(e) of the Delaware General Corporation Law. 
Notwithstanding the foregoing, the proxy granted by each Stockholder pursuant to
this Section 1.02 shall be revoked and terminated upon termination of this
Agreement in accordance with its terms.

 

ARTICLE 2

 

REPRESENTATIONS AND WARRANTIES OF STOCKHOLDERS

 

Each Stockholder represents and warrants, on behalf of such Stockholder only and
not on behalf of any other Stockholder, to Parent that:

 

Section 2.01                                Authorization.  Stockholder has the
requisite entity power and authority (and, in the case of an individual, the
capacity) to execute, deliver and perform this Agreement and to consummate the
transactions contemplated hereby.  This Agreement constitutes a valid and
binding agreement of the Stockholder enforceable against the Stockholder, except
as such enforceability may be limited by (a) applicable bankruptcy, insolvency,
moratorium, reorganization or similar laws in effect that affect the enforcement
of creditors rights generally or (b) general principles of equity, whether
considered in a proceeding at law or in equity.  If Stockholder is married and
the Shares set forth on Exhibit A, attached hereto, constitute community
property under applicable Law, this Agreement has been duly authorized, executed
and delivered by, and constitutes the valid and binding agreement of,
Stockholder’s spouse.

 

Section 2.02                                Non-Contravention.  The execution,
delivery and performance by Stockholder of this Agreement and the consummation
of the transactions contemplated hereby do not and will not (i) violate any
applicable Law or (ii) require any consent or other action by any Person under,
constitute a default under, or give rise to any right of termination,
cancellation or acceleration or to a loss of any benefit to which Stockholder is
entitled under any provision of any agreement or other instrument binding on
Stockholder.

 

Section 2.03                                Ownership of Shares and Other
Securities.

 

(a)                                  Schedule A to this Agreement sets forth the
number and type of Shares and the number and type of Shares that are issuable
upon exercise of outstanding warrants, options or other derivative securities,
whether or not exercisable (the “Derivative Securities”), of which such
Stockholder is the record and beneficial owner.  Such Stockholder owns such
Shares and Derivative Securities, free and clear of any Lien and any other
limitation or restriction (including any restriction on the right to vote or
dispose of such Shares) except as established hereby.  None of such
Stockholder’s Shares are subject to any voting trust or other agreement or
arrangement with respect to the voting of such Shares except as established
hereby.

 

2

--------------------------------------------------------------------------------


 

(b)                                 As of the date hereof, except for the
Shares, Company Options and Derivative Securities set forth on Exhibit A,
Stockholder does not beneficially own any (i) shares of capital stock or voting
securities of the Company, (ii) securities of the Company convertible into or
exchangeable for shares of capital stock or voting securities of the Company or
(iii) options or other rights to acquire from the Company any capital stock,
voting securities or securities convertible into or exchangeable for capital
stock or voting securities of the Company.

 

ARTICLE 3

 

REPRESENTATIONS AND WARRANTIES OF PARENT

 

Parent represents and warrants to each Stockholder that:

 

Section 3.01                                Authorization.  Parent has the
requisite corporate power and authority to execute, deliver and perform this
Agreement and to consummate the transactions contemplated hereby.  The
execution, delivery and performance by Parent of this Agreement and the
consummation by Parent of the transactions contemplated hereby have been duly
authorized by the Board of Directors of Parent.  This Agreement constitutes a
valid and binding Agreement of Parent enforceable against Parent, except as such
enforceability may be limited by (a) applicable bankruptcy, insolvency,
moratorium, reorganization or similar laws in effect that affect the enforcement
of creditors rights generally or (b) general principles of equity, whether
considered in a proceeding at law or in equity.

 

Section 3.02                                Non-Contravention.  The execution,
delivery and performance by Parent of this Agreement and the consummation of the
transactions contemplated hereby do not and will not (i) violate any applicable
Law or (ii) require any consent or other action by any Person under, constitute
a default under, or give rise to any right of termination, cancellation or
acceleration or to a loss of any benefit to which Parent is entitled under any
provision of any agreement or other instrument binding on Parent.

 

ARTICLE 4

 

COVENANTS OF STOCKHOLDER

 

Stockholder hereby covenants and agrees, on behalf of itself only and not on
behalf of any other Stockholder, that:

 

Section 4.01                                No Proxies for, Encumbrances on or
Transfers of Shares.  Stockholder shall not, without the prior written consent
of Parent, directly or indirectly, (i) grant any proxies or enter into any
voting trust or other agreement or arrangement with respect to the voting of any
Shares or (ii) sell, assign, transfer, pledge, encumber or otherwise dispose of,
or enter into any contract, option or other arrangement or understanding with
respect to the direct or indirect sale, assignment, transfer, encumbrance or
other disposition of, any Shares during the term of this Agreement; provided,
however, that Stockholder may, if Stockholder is an individual, (x) transfer
Shares to any member of Stockholder’s immediate family for estate planning
purposes, and (y) transfer Shares upon the death of Stockholder (each, a
“Permitted Transfer”); provided, further, that any such transfer shall be a
Permitted Transfer only if, as a precondition to such

 

3

--------------------------------------------------------------------------------


 

transfer, the transferee enters into an agreement substantially similar to this
Agreement with Parent.

 

Section 4.02                                Appraisal Rights.  Stockholder
agrees not to exercise any rights (including under Section 262 of the General
Corporation Law of the State of Delaware) to demand appraisal of any Shares
which may arise with respect to the Merger.

 

Section 4.03                                Standstill Provision.  Each
Stockholder agrees that, during the term of this Agreement, such Stockholder
shall not acquire, offer or propose to acquire or agree to acquire, whether by
purchase, tender or exchange offer, through the acquisition of control of
another Person, by joining a partnership, limited partnership, syndicate or
other “group” (within the meaning of Section 13(d)(3) of the Exchange Act) or
otherwise, beneficial ownership (as defined in Rule 13d-3 promulgated under the
Exchange Act) of any securities of the Company or rights to acquire (whether
currently, upon lapse of time, following the satisfaction of any conditions,
upon the occurrence of any event or any combination of the foregoing) any
securities of the Company; except however, for any acquisition of Shares by such
Stockholder (i) as the result of exercise of employee stock options, or (ii) as
the result of any pro rata stock dividend, stock split or other similar actions
of the Company.

 

Section 4.04                                Non-Solicitation.  Except as
permitted pursuant to the Merger Agreement, each Stockholder agrees that, during
the term of this Agreement, such Stockholder shall not, directly or indirectly,
knowingly solicit, initiate or encourage any inquiry or proposal that
constitutes or could reasonably be expected to lead to an Acquisition Proposal,
knowingly provide any non-public information or data to any Person relating to
an Acquisition Proposal, engage in any discussions or negotiations concerning an
Acquisition Proposal, or otherwise knowingly facilitate any effort or attempt to
make or implement an Acquisition Proposal or agree to, recommend or accept an
Acquisition Proposal.

 

Section 4.05                                Special Meetings of Stockholders. 
Each Stockholder agrees that, during the term of this Agreement, such
Stockholder shall not, alone, as part of a “group” (within the meaning of
Section 13(d)(3) of the Exchange Act), or otherwise, exercise any right to call
a special meeting of stockholders of the Company.

 

ARTICLE 5

 

MISCELLANEOUS

 

Section 5.01                                Definitional and Interpretative
Provisions.

 

(a)                                  Capitalized terms used but not defined
herein shall have the respective meanings set forth in the Merger Agreement.

 

(b)                                 The words “hereof”, “herein” and “hereunder”
and words of like import used in this Agreement shall refer to this Agreement as
a whole and not to any particular provision of this Agreement.  The captions
herein are included for convenience of reference only and shall be ignored in
the construction or interpretation hereof.  Any singular term in this Agreement
shall be deemed to include the plural, and any plural term the singular. 
Whenever the words “include”, “includes” or “including” are used in this
Agreement, they shall be deemed to

 

4

--------------------------------------------------------------------------------


 

be followed by the words “without limitation”, whether or not they are in fact
followed by those words or words of like import.  “Writing”, “written” and
comparable terms refer to printing, typing and other means of reproducing words
(including electronic media) in a visible form.  References to any agreement or
contract are to that agreement or contract as amended, modified or supplemented
from time to time in accordance with the terms hereof and thereof.  References
to any Person include the successors and permitted assigns of that Person. 
References from or through any date mean, unless otherwise specified, from and
including or through and including, respectively.

 

Section 5.02                                Further Assurances.  Parent and
Stockholder will each execute and deliver, or cause to be executed and
delivered, all further documents and instruments and use reasonable best efforts
to take, or cause to be taken, all actions and to do, or cause to be done, all
things necessary, proper or advisable under applicable Law, to consummate and
make effective the transactions contemplated by this Agreement.

 

Section 5.03                                Amendments; Termination.  Any
provision of this Agreement may be amended or waived if, but only if, such
amendment or waiver is in writing and is signed, in the case of an amendment, by
each party to this Agreement, or in the case of a waiver, by the party against
whom the waiver is to be effective.  This Agreement shall terminate upon the
earlier of (x) the termination of the Merger Agreement, (y) an amendment to the
Merger Agreement that reduces the aggregate consideration payable to the
Company’s stockholders and (z) the Effective Time.

 

Section 5.04                                Expenses.  All costs and expenses
incurred in connection with this Agreement shall be paid by the party incurring
such cost or expense.

 

Section 5.05                                Successors and Assigns.  The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns; provided that no
party may assign, delegate or otherwise transfer any of its rights or
obligations under this Agreement without the consent of the other parties
hereto, except that Parent may transfer or assign its rights and obligations to
any affiliate (as defined in Rule 12b-2 under the Exchange Act) of Parent.

 

Section 5.06                                Governing Law.  This Agreement shall
be construed in accordance with and governed by the laws of the State of
Delaware.

 

Section 5.07                                Counterparts; Effectiveness.  This
Agreement may be signed in any number of counterparts, each of which shall be an
original, with the same effect as if the signatures thereto and hereto were upon
the same instrument. This Agreement shall become effective when each party
hereto shall have received counterparts hereof signed by all of the other
parties hereto.  Until and unless each party has received a counterpart hereof
signed by the other party hereto, this Agreement shall have no effect and no
party shall have any right or obligation hereunder (whether by virtue of any
other oral or written agreement or other communication).

 

Section 5.08                                Severability.  If any term,
provision or covenant of this Agreement is held by a court of competent
jurisdiction or other authority to be invalid, void or unenforceable, the

 

5

--------------------------------------------------------------------------------


 

remainder of the terms, provisions and covenants of this Agreement shall remain
in full force and effect and shall in no way be affected, impaired or
invalidated.

 

Section 5.09                                Specific Performance.  The parties
hereto agree that irreparable damage would occur in the event any provision of
this Agreement is not performed in accordance with the terms hereof and that
each of the parties shall be entitled to an injunction or injunctions to prevent
breaches of this Agreement and to enforce specifically the terms and provisions
of this Agreement in addition to any other remedy to which they are entitled at
law or in equity.  The parties further agree that no party to this Agreement
shall be required to obtain, furnish or post any bond or similar instrument in
connection with or as a condition to obtaining any remedy referred to in this
Section 5.10 and each party waives any objection to the imposition of such
relief or any right it may have to require the obtaining, furnishing or posting
of any such bond or similar instrument.

 

[Remainder of this page intentionally left blank]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.

 

 

 

FORESTAR GROUP INC.

 

 

 

 

 

By:

/s/ James M. DeCosmo

 

 

Name: James M. DeCosmo

 

 

Title: President and Chief Executive Officer

 

[Signature Page to Voting Agreement]

 

--------------------------------------------------------------------------------


 

 

/s/ James T. Huffman

 

Name: JAMES T. HUFFMAN

 

 

 

 

 

RCH ENERGY OPPORTUNITY FUND III, LP

 

By: RCH Energy Opportunity Fund III GP, LP

 

Its General Partner

 

By: RR Advisors, LLC

 

Its General Partner

 

 

 

 

 

By:

/s/ Robert Raymond

 

Robert Raymond, Sole-Member

 

 

 

 

 

RCH ENERGY SSI FUND, LP

 

By: RCH Energy SSI GP, LP

 

Its General Partner

 

By: RR Advisors, LLC

 

Its General Partner

 

 

 

 

 

By:

/s/ Robert Raymond

 

Robert Raymond, Sole-Member

 

[Signature Page to Voting Agreement]

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Equity Ownership

 

 

 

James T. Huffman

 

RCH Energy Opportunity 
Fund III, LP

 

RCH Energy SSI 
Fund, LP

 

 

 

 

 

 

 

 

 

Shares of Company Common Stock:

 

285,586 shares

 

687,000 shares

 

1,150,000

 

 

 

 

 

 

 

 

 

Vested Company Options:

 

56,563 options

 

0

 

0

 

 

 

 

 

 

 

 

 

Unvested Company Options:

 

0

 

0

 

0

 

 

 

 

 

 

 

 

 

Derivative Securities

 

0

 

0

 

0

 

 

--------------------------------------------------------------------------------